Appellant’s Brief
The appellant’s brief must, under appropriate headings and in the order here indicated, contain
the following:
(a) Identity of Parties and Counsel. The brief must give a complete list of all parties to the trial
court’s judgment or order appealed from, and the names and addresses of all trial and appellate
counsel, except as otherwise provided in Rule 9.8.
(b) Table of Contents. The brief must have a table of contents with references to the pages of the
brief. The table of contents must indicate the subject matter of each issue or point, or group of
issues or points.
(c) Index of Authorities. The brief must have an index of authorities arranged alphabetically and
indicating the pages of the brief where the authorities are cited.
(d) Statement of the Case. The brief must state concisely the nature of the case (e.g., whether it is
a suit for damages, on a note, or involving a murder prosecution), the course of proceedings, and
the trial court’s disposition of the case. The statement should be supported by record references,
should seldom exceed one-half page, and should not discuss the facts.
(e) Any Statement Regarding Oral Argument. The brief may include a statement explaining why
oral argument should or should not be permitted. Any such statement must not exceed one page
and should address how the court’s decisional process would, or would not, be aided by oral
argument. As required by Rule 39.7, any party requesting oral argument must note that request on
the front cover of the party’s brief.
(f) Issues Presented. The brief must state concisely all issues or points presented for review. The
statement of an issue or point will be treated as covering every subsidiary question that is fairly
included.
(g) Statement of Facts. The brief must state concisely and without argument the facts pertinent to
the issues or points presented. In a civil case, the court will accept as true the facts stated unless
another party contradicts them. The statement must be supported by record references.
(h) Summary of the Argument. The brief must contain a succinct, clear, and accurate statement of
the arguments made in the body of the brief. This summary must not merely repeat the issues or
points presented for review.
(i) Argument. The brief must contain a clear and concise argument for the contentions made, with
appropriate citations to authorities and to the record.
(j) Prayer. The brief must contain a short conclusion that clearly states the nature of the relief
sought.
(k) Appendix in Civil Cases.
       (1) Necessary Contents. Unless voluminous or impracticable, the appendix must
       contain a copy of: (A) the trial court’s judgment or other appealable order from
       which relief is sought; (B) the jury charge and verdict, if any, or the trial court's
       findings of fact and conclusions of law, if any; and (C) the text of any rule,
       regulation, ordinance, statute, constitutional provision, or other law (excluding case
       law) on which the argument is based, and the text of any contract or other document
       that is central to the argument.

       (2) Optional Contents. The appendix may contain any other item pertinent to the
       issues or points presented for review, including copies or excerpts of relevant court
       opinions, laws, documents on which the suit was based, pleadings, excerpts from
       the reporter's record, and similar material. Items should not be included in the
       appendix to attempt to avoid the page limits for the brief.


TEX. R. APP. P. 38.1